Exhibit 10.31

 

EXECUTION COPY

 

RESTATED FIRST AMENDMENT AND WAIVER, dated as of February 1, 2005 (this
“Restated Amendment and Waiver”), to the Credit Agreement, dated as of June 28,
2002 (as the same may further be amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Tommy Hilfiger Corporation, a
British Virgin Islands corporation (“Holdings”), Tommy Hilfiger U.S.A., Inc., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (collectively, the
“Lenders”; individually, a “Lender”), and JPMorgan Chase Bank, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement;

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders party thereto
entered into a First Amendment and Waiver, dated as of November 16, 2004 (the
“Existing First Amendment”), to the Credit Agreement;

 

WHEREAS, the Borrower has requested that the Lenders restate the Existing First
Amendment in its entirety as set forth herein; and

 

WHEREAS, the Administrative Agent and the Lenders party hereto are willing to so
restate the Existing First Amendment on the terms and conditions provided for
herein;

 

NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree that the Existing First Amendment is hereby restated in its
entirety as follows:

 

1. Defined Terms. Unless otherwise defined herein, terms which are defined in
the Credit Agreement and used herein (and in the recitals hereto) as defined
terms are so used as so defined.

 

2. Amendments to Section 1.1 (Definitions). Section 1.1 of the Credit Agreement
is hereby amended as follows:

 

(a) by adding a new proviso to the end of the definition of “Available Basket”
as follows:

 

“; provided, however, that, notwithstanding anything to the contrary in this
Agreement, during the period from the First Amendment and Waiver Effective Date
until the Borrower and its Subsidiaries and Holdings and the Holdings
Subsidiaries are in compliance with Sections 6.1(b), 6.2(c) and 6.2(d) (other
than any requirement that any report, certificate or other item be delivered
within 45 days after the end of the fiscal quarters ended September 30, 2004 and
December 31, 2004) and Section 6.2(b), the Available Basket may only be used for
acquisition investments pursuant to Section 7.7(g), and the aggregate
acquisition investments made pursuant to 7.7(f) and (g) during such period may
not exceed $50,000,000 unless otherwise agreed by the Required Lenders
(provided, that such acquisition investments shall not be made in or with any
Unrestricted Subsidiary); provided, that any such acquisition investments shall
not be made in or with any Unrestricted Subsidiary and provided, further, that
any such Investments made prior to the First Amendment and Waiver Effective Date
shall not be so limited.”



--------------------------------------------------------------------------------

(b) by adding thereto the following definitions in the appropriate alphabetical
order:

 

“Adjusted Current Assets”: any and all cash, Cash Equivalents, accounts
receivable and inventory of Holdings and the Holdings Subsidiaries.

 

“Adjusted Current Liabilities”: all current liabilities of Holdings and the
Holdings Subsidiaries determined on a consolidated basis in accordance with
GAAP, all outstanding Indebtedness under the Senior Note Indenture and all
outstanding Obligations.

 

“First Amendment and Waiver Effective Date”: November 15, 2004.

 

“Liquidity”: Adjusted Current Assets minus Adjusted Current Liabilities.

 

3. Amendment to Section 7.7(j). Section 7.7(j) of the Credit Agreement is hereby
amended by adding a new proviso to the end thereof as follows:

 

“; provided, however, that, notwithstanding anything to the contrary in this
Agreement, no Investments may be made pursuant to this paragraph (j) during the
period from the First Amendment and Waiver Effective Date until the Borrower and
its Subsidiaries and Holdings and the Holdings Subsidiaries are in compliance
with Sections 6.1(b), 6.2(c) and 6.2(d) (other than any requirement that any
report, certificate or other item be delivered within 45 days after the end of
the fiscal quarters ended September 30, 2004 and December 31, 2004) and
Section 6.2(b)”

 

4. Waiver of Section 8(d). The Lenders hereby waive compliance with Section 8(d)
of the Credit Agreement until March 15, 2005 solely to the extent that a Default
or Event of Default is caused by the failure of Holdings and the Borrower to
comply with the requirements of Section 6.1(b) of the Credit Agreement with
respect to the fiscal quarters of Holdings ended September 30, 2004 and
December 31, 2004.

 

5. Waiver of Section 8(e). The Lenders hereby waive compliance, until March 15,
2005, by Holdings and any of its Subsidiaries with Section 8(e)(iii) of the
Credit Agreement solely with respect to Section 704 of the Senior Note
Indenture, provided, that such waiver shall automatically expire if any
Indebtedness under the Senior Note Indenture is declared due and payable as a
result of any failure to comply with said Section 704.

 

6. Amendment to Section 6.2. Section 6.2 of the Credit Agreement is hereby
amended by:

 

(a) inserting at the end of paragraph (b) the following new proviso:

 

“provided, that, during the period from the First Amendment and Waiver Effective
Date until March 15, 2005, each of Holdings and the Borrower shall comply with
this paragraph (b) to the extent information is available as limited solely by
the failure to comply with Section 6.1(b);”

 

(b) inserting at the end of paragraph (c) the following new proviso:

 

“provided, that, during the period from the First Amendment and Waiver Effective
Date until March 15, 2005, each of Holdings and the Borrower shall comply with
this paragraph (c) to the extent information is available as limited solely by
the failure to comply with Section 6.1(b);”

 

2



--------------------------------------------------------------------------------

(c) inserting at the end of paragraph (d) the following new proviso:

 

“provided, that, during the period from the First Amendment and Waiver Effective
Date until March 15, 2005, each of Holdings and the Borrower shall comply with
this paragraph (d) to the extent information is available as limited solely by
the failure to comply with Section 6.1(b);”

 

7. Amendment of Section 7.1 (Financial Condition Covenants). Section 7.1 of the
Credit Agreement is hereby amended by inserting the following new paragraph
(d) immediately following paragraph (c):

 

“(d) Permit Liquidity at any time to be less than $1.00, during the period from
the First Amendment and Waiver Effective Date until the Borrower and its
Subsidiaries and Holdings and the Holdings Subsidiaries are in compliance
with Section 6.1(b) of this Agreement (other than any requirement that any
report, certificate or other item be delivered within 45 days after the end of
the fiscal quarters ended September 30, 2004 and December 31, 2004).

 

8. Representations and Warranties. On and as of the date hereof after giving
effect hereto, Holdings and the Borrower hereby confirm, reaffirm and restate
the representations and warranties set forth in Section 4 of the Credit
Agreement, except to the extent that such representations and warranties
expressly relate to a specific earlier date in which case Holdings and the
Borrower hereby confirm, reaffirm and restate such representations and
warranties as of such earlier date.

 

9. Conditions to Effectiveness. This Restated Amendment and Waiver shall become
effective as of the date hereof upon receipt by the Administrative Agent of
counterparts to this Restated Amendment and Waiver duly executed by Holdings,
the Borrower and the Required Lenders. Nothing herein shall limit the full force
and effect of the Existing First Amendment for the period from the First
Amendment and Waiver Effective Date to the effective date of this Restated
Amendment and Waiver.

 

10. Continuing Effect; No Other Waivers. Except as expressly provided herein,
all of the terms and provisions of the Credit Agreement are and shall remain in
full force and effect. The waiver provided for herein is limited to the specific
sections of the Credit Agreement specified herein and shall not constitute a
consent, waiver or amendment of, or an indication of the Administrative Agent’s
or the Lenders’ willingness to consent to any action requiring consent under or
to waive or amend, any other provisions of the Credit Agreement or the same
sections for any other date or time period (whether or not such other provisions
or compliance with such sections for another date or time period are affected by
the circumstances addressed in this Restated Amendment and Waiver).

 

11. Expenses. Holdings and the Borrower agree to pay and reimburse the
Administrative Agent for all its reasonable costs and out-of-pocket expenses
incurred in connection with the preparation and delivery of this Restated
Amendment and Waiver, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent.

 

12. Counterparts. This Restated Amendment and Waiver may be executed in any
number of counterparts by the parties hereto (including by facsimile
transmission), each of which counterparts when so executed shall be an original,
but all the counterparts shall together constitute one and the same instrument.

 

13. GOVERNING LAW. THIS RESTATED AMENDMENT AND WAIVER SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Restated Amendment and
Waiver to be executed and delivered by their respective duly authorized officers
as of the date first above written.

 

TOMMY HILFIGER CORPORATION By:  

/s/ Joseph Scirocco

Name:

 

Joseph Scirocco

Title:

 

CFO

TOMMY HILFIGER U.S.A., INC. By:  

/s/ Joseph Scirocco

Name:

 

Joseph Scirocco

Title:

 

CFO

JPMORGAN CHASE BANK,

as Administrative Agent and as a Lender

By:  

/s/ Paul V. Phelan

Name:

 

Paul V. Phelan

Title:

 

Vice President

FLEET NATIONAL BANK By:    

Name:

   

Title:

    WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ Aaron H. Headley

Name:

 

Aaron H. Headley

Title:

 

Associate

HSBC BANK USA, N.A. By:  

/s/ Anne Serewicz

Name:

 

Anne Serewicz

Title:

 

Managing Director



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/ Marc C. Merlino

Name:

 

Marc C. Merlino

Title:

 

Vice President

SUNTRUST BANK By:  

/s/ E. Donald Besch, Jr.

Name:

 

E. Donald Besch, Jr.

Title:

 

Managing Director

BANK LEUMI USA By:  

/s/ John Koenigsberg

Name:

 

John Koenigsberg

Title:

 

First VP

By:  

/s/ Iris Steinhardt

Name:

 

Iris Steinhardt

Title:

 

Vice President

ISRAEL DISCOUNT BANK OF NEW YORK By:    

Name:

   

Title:

    By:    

Name:

   

Title:

    MORGAN STANLEY BANK By:    

Name:

   

Title:

    PNC BANK, N.A. By:  

/s/ Michael Nardo

Name:

 

Michael Nardo

Title:

 

Senior Vice President